     Case 3:19-cv-00470-JAH-MSB Document 34 Filed 07/07/20 PageID.134 Page 1 of 1



1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                             SOUTHERN DISTRICT OF CALIFORNIA
8
9     TRANSAMERICA LIFE INSURANCE                        Case No.: 19cv00470 JAH-MSB
      COMPANY,
10
                                        Plaintiff,       ORDER VACATING PRETRIAL
11                                                       CONFERENCE AND DIRECTING
      v.                                                 CLERK OF COURT TO CLOSE
12
                                                         ACTION
      WILLIAM ROSENTHAL and NANCY
13
      DRUMMOND,
14                                   Defendants.
15
16
17         On April 27, 2020, this Court dismissed Defendant Nancy Drummond from the

18   action upon the parties’ joint motion. Shortly thereafter, Plaintiff moved for entry of the

19   stipulated judgment against Defendant William Rosenthal, the only remaining defendant

20   which this Court granted. The Court finds it appropriate to vacate any remaining dates and

21   terminate this action.

22         Accordingly, IT IS HEREBY ORDERED:

23         1.     The pretrial conference set for July 13, 2020 is VACATED;

24         2.     The Clerk of Court is directing to close this action.

25   DATED:      July 7, 2020

26                                                   _________________________________
                                                     JOHN A. HOUSTON
27                                                   United States District Judge
28

                                                     1
                                                                               19cv00470 JAH-MSB
